 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
     Alice Minch,                                       No. CV-19-04650-PHX-JJT
 9
                    Plaintiff,                          ORDER
10   v.
11   Randy Quinn, et al.,
12                  Defendants.
13
14          At issue is pro se Plaintiff Alice Minch’s Motion for Relief from Order (Doc. 9), in
15   which Plaintiff asks the Court to reconsider its prior Order (Doc. 7) dismissing Plaintiff’s
16   claims with prejudice. Motions for reconsideration should be granted only in rare
17   circumstances. Defenders of Wildlife v. Browner, 909 F. Supp. 1342, 1351 (D. Ariz. 1995).
18   A motion for reconsideration is appropriate where the district court “(1) is presented with
19   newly discovered evidence, (2) committed clear error or the initial decision was manifestly
20   unjust, or (3) if there is an intervening change in controlling law.” School Dist. No. 1J,
21   Multnomah County v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993). Mere disagreement
22   with a previous order is an insufficient basis for reconsideration. See Leong v. Hilton Hotels
23   Corp., 689 F. Supp. 1572, 1573 (D. Haw. 1988). A motion for reconsideration “may not
24   be used to raise arguments or present evidence for the first time when they could reasonably
25   have been raised earlier in the litigation.” Kona Enters., Inc. v. Estate of Bishop, 229 F.3d
26   877, 890 (9th Cir. 2000). Nor may a motion for reconsideration repeat any argument
27   previously made in support of or in opposition to a motion. Motorola, Inc. v. J.B. Rodgers
28   Mech. Contractors, Inc., 215 F.R.D. 581, 586 (D. Ariz. 2003).
 1          Here, Plaintiff argues that the Court erred by dismissing her Sherman Act claim under
 2   North Carolina State Board of Dental Examiners v. Federal Trade Commission, 135 S. Ct.
 3   1101 (2015). In that case, the Federal Trade Commission (FTC) brought an administrative
 4   complaint against a state board regulating the practice of dentistry, alleging that the board’s
 5   “concerted action to exclude nondentists from the market for teeth whitening services . . .
 6   constituted an anticompetitive and unfair method of competition.” Id. at 1108–09. By
 7   contrast, Plaintiff alleges that a religious bias influenced the Arizona State Board of
 8   Nursing’s decision to suspend, and later revoke, her nursing license following a series of
 9   administrative hearings. As the Court stated in its prior Order, these alleged actions are not
10   the type of conduct the nation’s antitrust laws were enacted to prevent. That is, Plaintiff’s
11   allegations do not go to anticompetitive actions by the Board, which distinguishes
12   Plaintiff’s case from North Carolina State Board of Dental Examiners.
13          A Sherman Act claim requires that the conduct alleged restrain trade or competition.
14   Brantley v. NBC Universal, Inc., 675 F.3d 1192, 1197 (9th Cir. 2012). Put in terms of
15   standing to bring a Sherman Act claim, while Plaintiff alleges she has suffered an injury due
16   to the Board’s actions, Plaintiff’s allegations are not sufficient to plausibly show that her
17   injury is the result of anticompetitive conduct on the part of the Board. See Rebel Oil Co. v.
18   Atlantic Richfield Co., 51 F.3d 1421, 1443–44 (9th Cir. 1995) (noting that “the mere presence
19   of a per se violation under Sherman Act § 1 does not by itself bestow on any plaintiff a
20   private right of action for damages,” and a plaintiff “must prove that his injury flows from
21   the anticompetitive aspect of defendant’s conduct”). Accordingly, the Court properly
22   dismissed Plaintiff’s Sherman Act claim.
23          IT IS THEREFORE ORDERED denying Plaintiff Alice Minch’s Motion for Relief
24   from Order (Doc. 9). Plaintiff’s claims remain dismissed and this case remains closed.
25          Dated this 7th day of August, 2019.
26
27                                           Honorable John J. Tuchi
                                             United States District Judge
28


                                                  -2-
